  Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                                  Entered 01/22/19 16:24:09                            Page 1 of 7


        LûÂN NUMBSR                        IðAN    ÍIJÅMË                Àcr.T^ NUMûCß              Å6Ê€6¡JI{NT ËÀTN                         tfi¡tÏÂts
            10${14l ?                 Sesgðr Oykes AutÕ
                                                                                                            1?/?ã.¡Tå                        Mf.T/âhf
                                        C0mFãny. [p
        r!018. Å¡4üUñn                 lNûËx {wrMårgtn}                       NATË                   MÄTUAffV DATË                        LÕÅN PÜRPO5Ë
         $4 1ð.8?T"4:                    Not Åppfcet¡tê                     3 *rov,                         1   2/I 4/?t                   C*ffimèrc¡ål
                                                                        e.odilnr Usc



                                                   CtMMäRtlAL LÕAru AGRtflirrsNT

                                    dðle   tf   thls cÕmilîê¡ciül Ltðn AgreemÈnt
 ffiå#imliftjr¡e                                                                 {Åg¡eeme¡rr) ¡s r}¿rrmber 3?,                  totå   îhö pårlts$ ãrs      thê¡,


      lËllþ6Rr
           Alr¿TäANt(
           3Õs4 Stldð tìü
           Lubbflik, TX ?S40?

      fiüRÊt)WåRr
          aÊÅGüR SYI(f5 AUTÛ tOMpÀhrY,                  tF
          ð Tefas L¡mllüd Farlnershlo
           1?16 ÂvèJ
           Luht:rlck, TX ?9¡rtt

 1" &åËllì¡lïtËût$"     fûr lhe   purf,ssû.r
                                           ül thl$ ÂSreçmåñI, thð l"o"lowlng tfrrfls håve lh€ fêt¡ovïinu maaniñËs
      ¡1. Âccüunung     term*.  lr¡ lhls Sgresffent, åny accounting l[rm$ lhâl åre nðl
                                                                                            $pscinËfllly derini.d w¡il håvü thêir
     m8i!illng$ ufider generôlly åccfplÈd 6ccüunllnö pr¡ric¡Flêc.
     Ê. l{ìsldêrs, ln$lders ¡nc¡udû thosê d0fl*äd ¿r lnsldûrs
                                                                 b'y thð Unü€d Stütüs ñðnktlrptëy {ðde. A$ Smendsdr s¡
     lflft uñdÈfified, inctude wlthöut llmll*tl0r, sny ÕÍ{È0f. årdployoð,
                                                                             stockhoid*¡ 0r mðmÞer, dirêrìüt, Fârtñür
     famlly ¡rìÈmhê¡ äf êny of thÉ fo.çãðlng. or ðny pÈrsÕn
                                                                  ðr ënllty whlrh. dirrctly or tñdlrêclty. cÖftlrsl$,
     uñds.r eomffiÕn cönltu,l wilh me                                                                                                    0r ¡s
     Ü' Lsån' Lsüü rÈf*rs rü rhrs rfl:ì:!crl?n                rncrud n0 ebrigär¡ofls snd dutrês ðfisns
     p¡cpðråd 0f sûþmltted for lh;å t.ônsåction;ïËnerã'y.
     $. Lpån t0ã*$¡ênrs. LÕ¿n bÕcqm8nl3 rðfer rû år¡ the docümcnrs
                                                                              Ë]rscutêd åå s pÐrt 0r ür Iñ                   lhÊ Lüen.
     Ë, Frun0sn5. Thü prðnöuil$ "1,., "me. ðnd "rny" fcfer
                                                                  tû tvÊry g0rÕwÉt                                             firìd l$Setfiêr
     w¡th lhêlr h8i¡s, cucçsssürr ånd 0ssl$ns, äûd såch othêr pÊisu¡'ï
                                                                                  or                           gir¿rðnlüfs, endörs¿¡s, sfid
     surêtlesl        ðgråôs ts pðy   lhls Âgrè6mÊnt.   "You" ðnd   "yùur"  rðfers lÕ
               '&h0                                                                                        *hy pattlclpefìt5 Õr syfrdtcåtÕrs,
     $ricÈêsgürs ånd gssigns, or any Fersðn ür compilny th¡¡t åequlres
                                                                             en
     P, Frcp€rty. praperty l$ åny p¡operty. real, pursonal or
     Lðãn.                                                                                                        sf the übl,gâtlgn5 öf thtg
X. S¡ruüLË ÅOVÀNüÊ^ tn äËËôrdðilce vü¡th lhe terms 0f ftrls
                                                                                                     Lann ûsË.uflêntg, yñil vr¡ll prävlde ms w¡lh ð
lårrn   nrt* ln lhs åmsunÌ üf s¡t1ü,9??,4ä             {Frlnö,p¡¡t}.                              fföfrr lhls tsãn in önÈ advãRË6. f\¡s sddlflûnðl
ðdvðnces åfe çënîeñp¡¡rÌ*d såc*st ¡h0Ëä rnðdê l0
                                                                                                 hlerest$ åg prûvided ln lhls Aärse¡nenl 6r Ëlhet
Loan ðcaumFnts
t.   ügMANn. I sËroc 1ð futly rulrily lhe L$än                                 lf nù dem¡nd     ¡$ rn¡dË, I      wlll r*pBy ths    Loön   lry ûecembor     -td.
tö?ü
4. WÀRFåI{ïË5 Åàt0 ÊËpRË$ËNrA                                          yçil th* füllowlng wärrånt¡ð$ ånd fopfe$èfi!ðlfûns wh;çh wit csnilnus
lûng ås this Lôån is ¡ñ Gff*rt, ü,rsepi                                                                                                      rs
                                                                          prôvÍd€s olhBrw¡sû.
     A, Fcsr8r. I åm duiy ü¡Ssnle¿d" frÖd        ¿xlsllñg ðñd lñ grûd stårultfig ¡ö alt              in whlch I operøt*. I hðv$ lhe
     !Ðw*r ånd ôulh0.lty ts en¡ëÊ hlo lhi$ lfansãË¡lon s$d rô raily.Õl rny bLr$lnèss o¡J$rtsdieil*nË
                                                                                        rct¡vtU ås ll t$ ncw b€lir$ Ësñduettd ðnd,
     ðs åpËliËõblß, flrn              lo d6 s0 lû Bssh JuÎlrdìrllan      h whích lsperste.
      Câmmç¡¡l   led
                                                                 Wo¡lqn l(ìsw$ flftxJxlll saffC$ ç1996,   :0tô   Sãnkcr!   5lëlüm*t.                     PôSü    ¡




                                                                                                                                                           Ito
                                                                                                                                                           ô
                                                                                                                                                           .o
                                                                                                                                                           a
 Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                                                 Entered 01/22/19 16:24:09                           Page 2 of 7

                                                                                                                               (
    8' Âulhsrlfy' Tñö *xerull$ñ. dsrjvëry.ãnd Fðrf$rnåncð ëf thls                                   Lopn åñd thê oþligsl¡on çvldsrîcçrt by ths
                                                                                                                      ilüïë orê w¡thln my
     Båwcrs. hov{, been duly åuthor,¡€d, håve ra;etvâd åll ne.esiory
     låw, ö¡ trder of çourl 0rË6vetnm*nlðì ügeñçy, an¡ w¡l¡ nql viàrxíeäny  S6vernm€nläl ðpprovå|. wllt ntt y¡ölåte any prüvlsl0n of
                                                                                  agre*monii[ *irìin-irnt r päny or 6 whrrh I åm 0f
     ñny 0l r.ny profierly ¡s su*ecl.
     #' Nü$ë end pl¡d€ ûl 6üslnesË.- ü-ther lhsñ Brüv¡o$rly dfsëbsåd kl ì¡r'rlt¡ng lo ysu I hðyÊ
                                                                                                      noì rhûnged my ñåffie or Fr¡ntlpål
     ûlåeü öf bushrss wilhln the låst 1* yåår} ôûd hôvÊ näl ussd åny rlhBr trñ*e *r l¡cltlitur nir¡e
     cãr1sênt' I do nol and wll nut use any olirer ilånð end wlll prexerve my                                 Wtfrout yüur prt0r lvrlttrn
                                                                                  cxlsllilg nämð, håde Õ&m*s åfld fi¡neh¡ceg
     $' l{ålardsus sub'5iÛñ*tå' frcepl es I p.evlot¡sty dlillcssd h wrltiñg tnd ynu acknowf€dte ¡n wfltiflg,
     st'b${¡¡cs" undersrtunil t*nhs. private uumps nr n$en rnÀi: aie                                                         rc Hû¡&rdrdr
                                                                          rurrun$ r*(älüd rt, nr¡, in. Jrue¡ cr ¡bûul ¡hû lryoperty"
     ü' use tl Frðpârly' Afl€¡ dltiûüÊl ¡fiqu¡Ìy. I dó nül knÕ9r rr hüus rèåssn tr¡ knrw ihët
                                                                                                   *ny Hã?å¡dêr¡s substançe hå$ büån
     dlschaiçed, ¡êmhsd Õr d:spö$ed sf, lh v¡{låtl6n ul any fnvknnmenlöt Låw,
                                                                                        frûnì the $operry enlo, gver or tnts ðny 0tl18r
     prüFsly, úr früm åny olhë¡ prëperly ðflto, cvër ûr lr¡lô the prôperty.
     F' Ënv¡rånmerrtål Lâw5' I håvo rü hnour¡ËdçÐ Õr $a$ð¡r lô bn-llev6 rhåt thürë lr rny pend
                                                                                                         ng sr thrcðîened lnvÊsll$äilon,
    f,låltÉ, ¡ud*ñ1ûnt or çrder. vlötåtiûn, lten, or ålhar nof¡ce un¡er øny
                                                                              Ënvkcnrnental t"-avi, itlãf lonrerüs nü ff rnð property
    The proparti, and ðny üçhv¡Îlës ôn thÈ proFdrty år* rn ruri compriadå
                                                                               w¡th ð[ Eno¡ronmenioiij*
    ü. Lûeñ ÊurpÕå*, Th* Wrpo$* of thii Lððn Is lo,enëw lüs¡ nurnb*r lö$*41?,
    ll' l¡¡ü Ëth*r llçn$, I ow¡l ör l0e$c å:l prsperly thsl I ûgsd ln.eündurt.my irlrs,fiess ðnd *rt¡vlu€s , hãve
    markclsblt tlll¡ lÕ åï ptoperty l*ül f own br tãaso rrll or my propËfty rs íre"                                             sÕüd ond
                                                                                               ånd Ëf*i u¡ *¡ ¡s¡i, sec,rriiyînre¡eãii
    Èncumbrsnc,ss ånd tlher sdvers*. clðtm$ ðñd lntûre$t*. excepl
                                                                      lÌíaso ti¡ you sr rrrnu* yeu cunrunt 1a in w*tlng.
    l' €tmpllance wllh l.åws. I sm nol vlstät¡nü üny laws, regúlðtions. Íutes, Of{iërs,
                                                                                              Judsmên¡$ sr dêcrees åppltceblê tü më or
    rny propêjly, ot{cepl lff lhoss v./hch l. ðm thållen$hn in-soûd fätrh rhrough proi'er'pto.ãåiingu
    rescrvôs lð ftrhy pay the tlà,ff
                                                                                                               nfter ¡riiividing *jeqj*iÁ
                                           &nd lts çlìaltengë shoutd'l                     bs;
    J
      ' Lfgôl Dlspüt$. TheÌË ðrë nð peñding or hrsåtened law$uits. ¡lrbitråt,ónt or other .prücÊed;ftSs ðsstnst me Õr my prop€rly
                                                                     f

    $al slngly ar logelhgr rn¿y mðlqrlally anct aoversoly rffce¡ my pmpcrty, operfrìlefts, tn¡nclai cåno¡ilon, rr buslness
    x' Advðr$e Åüreetïgnlã. I åËT rü¡ ð pårly tt, nrr rm I bÕilnd by. åny $grc€meñt thåt b ñow Õr ¡s llkety
    rfiðte¡lâlly ðdvfirse lÕ rny t urh*sr, Froperty-or opsråtlonß.                                                       lû becnme




   M. Snlverry.. lsm êhlð ls pôy my úåbl$ ð3 thël ñål{.¡re my å$sst*
                                                                                                                                                  s${fiËl*nt
   cü¡rÐnl ênd plónñ*d lruslnér$ 0nd öther årllv¡tleË^ I ç¡llt notlEcsm*
S, Fll\¡ÂilclÂL ËTATftufËt'rTS. t_w,il pr*påfe ånd rrìôlnlaln my fifianclðl i*[ðrd$ u$inË
                                                                                            rünçl?tÊnfty
êç{Õsnlln! pr¡ntip,rs theÍ lfi êftect. tw}ll Frövkjo you v\rttf finä,rìcjðt lnfårmðtl*ñ, ¡i ¡ rorm ttrat
fgllowlns ter$É,                                                                                                                                                           lhe
   l¡. çêrtltlc€llcB,      I Tëpfss6nt ütrd w¡trrånt lhat ðily llnãñËtål rlålemenls lhírl I prüvld* yûil
                                                                                                                                                                      tl$Êñrlðl
   Çåndlll0n l0¡ lh* s(í!led Fðrloss, i$ rurr*nl, Ëüffipl$tü, tfuü ånd ðcrurût6 ln ð!l $rålËrlõl
                                                                                                                                                               sf rñy dlreËl ôr
   çofif lnssfrl lläbllitlês ånd lhtrö he$ bÈèñ no               å{rr¡crse rhåryË ln fiy                                                                 ðr buslnegs $lnct
   lhe dålç thå flnånslål lñf0mêtlÕñ lrrðs prêpãrÊd.  'l}älërlål
                                                                                                                                           ,ïnnu*l lntêrr¡ül Ëud¡l rëpßrlå ür
                                                                                                                                            ãllðr lh€ clücË ôf 6åch ol nly

                                                                                                                                       Õr sfâlûment$ thât ¡ prnv:ds lo lhe
                                                                                                                                   cw.lürg, 0r the hü¡der3 úf ãñy mãlår¡et

   ü, ftrquêsl*d lnlörmüllðn. lw¡ü proï,dê yru wllh                                                            âbfiul rìy öp$rôtlans, flnónr¡ål effðlrs ônd çon*l:tËn
   w¡thh 3t Såiys åltãr yður rcquest,
6. tSv[lt¡A¡¡T$. Unril the Ls*n ànd aü                                                               Õbllgåtlorìs års påld üns digghårgëd" I w¡ll û$mpty w¡th ths
fÐllÖw¡ng   lfrnÌ$, unlåss   ySrJ wËlv{¡
   Å, ilârtiË¡påtlûn. I ftñssñl tc         yÕu                                                       lhs   LOa& sñrl 5hfirln0 ðny lnfüfrnðlior: lhat yüú ddeldÕ {s
   r!ËË*[Ëíìr] sbÖul md ãnd lhß lâåfi                                                            cf fyndlãsl*f$
   g. lñrpsellrn, Ëallowlng yûur wrlüën
                                                                                                                ð¡l ôns,llme ðnd rsturilnç sul"ol.pö¿k*! eðstg            lfist
   *rê relðtëS tÕ thû fnspecl;iln 0f my                                                                        sücurås lñs lõan           Uptü rüåiÕnêhlè nfitiËê. I w¡ll

8*!s Dyìct                   tv
Trs! toasm¡*l ttrn
1x/{xx^toFE¿0ðû9090*öfl149f3å1ri}'tsN                                           wgtiçf.Ktmf.f¡ñBË,rt      S¿rutc€f   *tS{S, ?ð1ô 6!0¡(0n Syriùai'û                      pågÈ:

        iltüü$tjlTilil$gf [,ffi   f
                                      r¡   llffl   ¡
                                                       r$fi
                                                              lil,ffi|:l
                                                                           LÊ
                                                                                ll$t$lilr;l¡
                                                                                               #¡tL*sfi
  Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                        Entered 01/22/19 16:24:09                           Page 3 of 7


                                                            Bnv or rnv prê'nr$es and ånv rccäri{¡ri wneÅ my Frop*ry rrlro**rrd
        friffiii-iîi"Jåi;äi---.ïå,åî",î.ni'ê'                                                                                  durrrs rêsur'r
              {ll ?*U *uy xn$peäl, åudll. check" revlew ðnd rbla n cöp;€g frs¡î r¡y
                                                                                             bosks, t*Ëçrd$. Jsu¡nð,$, ðfders, rece:plr, ð¡d
              åny eorreBpöñdence ånd olhär buslners rêlüled dåla,
              {ä} Ytu may d¡sct.lss my ôIfalrs' llfiâåså3 ðñd brislüës$ v¿tl,eÌy ü.1å.yrho.prev¡des yðu
                                                                                                             ì¡./ilh 8v¡dêncå lhåt the}, ðrê å
              cfedrlþr rf r'ñins. the $ufflcreslcy or lvh¡Ëh urr[ br suhJ*it rü y0ur
                                                                                     s$rå dþürsilon.
             (3) Ytu rr¡$y inspeðl my ptôperty. aud¡l för
                                                          lhs usn afid dsp€slllrn of rh: rrrspßfiy.s pÍoe*,jds and proc€eds Õf
             prace€ds: or do whalever
             prüperty.                 !'su d;Elda ¡* nc:'$sðry ¡Õ pregervû ånd proreËr rhe proplrty gnd your lnrerð$r ln Ìhc
         AÍlct pr¡ór notjce t0 rñ$. vöu mðy dlseu$s my linðn.:låt coñdilisn
                                                                             ånd busincss operstlons wlth ffiy lnd{ü€rìdèñ,| sceoüntanls
         lr ðnv. or mv ehlef rlnsrci¡l sfllcir an,r r *rf oá proöï,irrirä
        dJtect all of my ofcouñtðnts end ðud¡lots-tÃ permtt you
                                                                            r¡*r: c¡i*r**¡.;ir.       i;iil;; ih* Lo*n is üursrånd¡ng. r rv¡
                                                                    to eía*tne.*y records rrr trrek flossession ðnd tÕ mãk* €ûplËs
                          You will usa you¡ bêjt cr¡orri iomaínìiiniü"connueni¡¡lrry                                                      ef
        ll.ü1j-.TLdl:
        *xcëpr                                                                            or rr.'u inräräiut'rrr yüu ër yöur åssnrs ûbr,3rn.
                  vou rû¿y prüvdÊ vour resul¡tnr. lf any. wtrr, requ¡i** ¡nrnim¡i# ä;;i.,iT'ii"*i¡*l
        trushesS rr lhå¿ üf my pår*nl, sul¡ikjj¡rts¡ c¡ atíj: ates.                                               cond.¡ðn, 5perô¡on ånd




                                                                                                                                                  áfiy
                                                                                                                                               üxcêpl
                                                                                                                                            0lhÕ¡w¡se
                                                                                                                                              öf *r sn
    G" OlhÈr Hsl¡ls. I wlll påy wh*rr dr:u any end êil ólnðr d!þls
                                                                      {vrqd ff                          by              rÂ¡¡ll   fü¡thlully pedorm, ûr
    cs$ply rv¡tt} *1¡ the ecûdltlð¡å ðnd obllçtliom hì,pöse.l on mê ööflctmlng
    ll. Ûth$r Uåbilltks. I w¡ü nûl lncl.Ë, ås$ume or petm{l äfiy deb¡                                            :!r :lm¡tår ôbtlgðilûnr. ê¡{ççpål
    d0bt lri äxl t€nqù oñ lhÊ dsta of rh¡5 Agreerñcnt Bnd fully
    çond¡lìsns €nd terms aÉceplabl* tü                                                                                                 l0 ycr"¡ sn
                                                                                                                åF my                      Fåld undet
    customåry trådp lerff¡s Õf c$nfetlëd
                                                                                                     cüfidillËn, öf Iho $ðçûrrence of å dçfsr.,lt
                                                                                                                                       ms $ñd
   .1. *srtll¡cåtlð¡ì Õf firo nêfåu¡i. On
   wilh a ìr"¡rittëfi cerl¡llcilisn thal le
   Õr lh* olhe. Lgäû *ücriñ€nls, äfld
   fåFse ol ¡lms Õr both wÕuld
   âN$û pr*\r¡dc you wlfh sðmpulåf:Õrs
   Agreeñåñt lf *n Êcllön. Ëäfidlll{¡Í                             "¡ir
   exlËnt rnd r,åtírê Õf th¡$ s6f¡o¡r,                            cvfnt


I¿xå3tffieÊ]¡l
fX¡4¡ßAlOft!ãOÕ0ÐSÕööOOll{gß3¡tål-}t-ôl{-_. \df,tlssË¡Jw€r,¡¡w.{rrS{rekûs}.lqq¡,.t01ôÊúntrrås,o&n*,¿
                                                                                                                                               tågr   3
          tufrljlitffi
                         llirjffjfif$,ËIl *r$nff N fi tlrlu ffi,nl$ çn¡ll,lt||lßillll¡r*lffi   t
  Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                           Entered 01/22/19 16:24:09                               Page 4 of 7


      K.   UgB   rlLoån $r0{oêds, I
                                                                                                        i,' 'Tei:riuiji
                                       î¡il nöl prrmlt må¡giri
      û'lglnðlly lncÌ¡rrûd to Furchâsû-ðr-cany-ðny
                                                         lhê lËåû proc€ðd$ to tæ usad lü pu[ëhå5Ë¡ ç.åfry, reduËð, ðr rotk* ånV leån
                                                                 srpck or €thÊrì,v¡se *oosa ïr,u-loin r" ri,jr.rîrËãL"¡
       Regulðl on$ u sr x. o. so{.tröñ g rf the sccúrtti0s äno                                                                           n-iã"Ji'#ä
                                                                  exitrango nfi of I ç3¿ ¿ni ¡ls ;*ð;tut;*r,
      t' ûf$po$ü of ñis Åssçts wilhÖut youf pf,or w¡¡tlfn e.ôn$enl cf å5. th-e loån nðËurnênls p€rmil, âs å$ended
      t.åftsfër" d¡spõss ôf ür s{herwise õ¡str¡tìute åt:                   -
                                                                          'uy-afi                               lwill nol sell, toä$e, assiqn.
                                                                  $
                                                               subst
      {ourre ðl büslness for lhû äs$ÊlË, dcprËelãtãd uoek valu*¡ or rnare
                                                                                   or my        iliãi;iü;y';;;;;"ütho. rhän ín t}re ardinary
      fut. No Otä*r Uôñ3. I rÁr¡lt nnt r.re¡rtð,,permlt or.sutfer åny
                                                                       llåfi,Õr encumbrãnee upofl 8ûy öf my pr$pertiÕs für r$ by åny$fte,
      olller.thsn y3u, extêpl fsr: nonconsensual liens lrnpÄrerl by law ðrislng ort
                                                                                                  Õf the erdtñäry co$rsÐ of buslness sn
      sblüåliofts thðt år$ not overdry_lt-ïhlcl t.am c*ntest.inç rn
      monüy serurlty ¡rit¿rå3rs Õn psr*onsr properry cr any othei üen"r      ¡inoc fatfir ofi*r makiÀg'ippffirruru r*uu**, vðíd purchrs€
                                                                                sp*öiïcål¡y         ngre#   r;tílàJin   w¡tiilg
     fil Guer¡nlies' lwl¡l nÖl fJu¿irðfily Ðî.þ*çtm*.llsblû lr, åfly ìi/åy ãs surely, €ndÕ¡ïier
     Iuslrum¿nls in ¡hè srdlnsry c*urq; or buelñe$s) sr oecomñcdailan                           {Õl¡}er thän ås endör$€r Õf nsgr¡1åhte
                                                                             en*stie¡ ¡i;rh**iù"säi'llr*
                                                                                                     '"'     "*-
                                                                                                              dÊbl orðbfiEäl¡rns rl sny
     örhr' person of enrity, ercÊpl rÕ yûu rf 15 yo* êrhë,fwrrð speiln*ary *greü rnîiiiì"g
     Ö filo DcrÊuft üttdor üthes Âgreo{rient5. t w¡ll rul allcw to sccuc, öt lð cdnl{nuù ufrfeme¿l¡cd.
                                                                                                           þr1y åç¡. eve*t of sündilign
     wlì':h cõnstilutâË ã defa$'t Õr whleh. wllh thê påssase of ttrnaor givhü                       ;r;;tiä,
                                  '
     ündèr äny åqrË8mtfl!, dmum*¡¡l" füst.umiflr ot unüerrãiing
                                                                                                  o;üi¡r, wÐutrt {on$lir!,lo ä defôuit
                                                                     ro r*rucn t äm fparrv              oïiï
                                                                                                  ünñîiì m*y bð bo.rnd.
     F' Lcgsl ü¡sputes I wl I t$orßplly nortfy you ln wrltlrìg öf üny Ihnåtened peñdlrs
                                                                                   or         lÐuisuit, ¡rbliråt.oû or ðther procced¡ns
     ôgälnsl..me ör ãny       tf rïyFfüperly'     nct ioenl¡fledinrny-fi*anctol $lålßrnËñts.-or lhåì stngly çr tolrepìer w{th other
     præcedlnçË ñáy mâletlð¡iv ûnd sdvårsoly rffûct my pmperíy.
                                                                          üperåtions, flnsncìâl cünd¡t rn or #,íulnÀus. ï*ì,t
     elrðrls fo br'ng ðbout ð fåvoråb e €nd sp;edy rerun'or aly dr'tnese
                                                                                          a¡nltrailons ai oirrer proçeedirrg$              ";;;yä;i
     ü, Ðlh0r l{silr€s, I wnl Inrrïüdt8le:.y prsv¡d* }ôu_ wllh sfty lilfo.ñ1åt¡qn
                                                                               'awrulrs.
     ps¡lorm th s Àgreëm*nt an# rl its ¡initcipaterícffeci. " "' -                 thåt fiðy meìsr¡at,y ånd ådvsrsely äffset my åhlllt} te

     Ë. Sê Chsn$s tN ÇåSltål. I wil¡-nrt rc¡såå4, r4cl0srö. rcthe. pur.çhâsë.er
                                                                                     ütherwisë årquLû. dfsc¡ly of hdt ecily, åüy öl my
     eåplrt¡ 5lð{} sr ùth*f *çullv $ècur¡ly or pårlilft$hiF ¡nrsiùir, or rnäkË._añ}'
                                                                                          chånsc lfl rf}y f,ðpttnt sifuiiturå, oxçeËl r0 thû
     cxtðnt rsqu¡rÉd by åny åçråÉmÊnl$ cfuneu'prtor to thl* Agree,nenl ånd
                                                                                  disctðå*d lÈ you ôr ydtlï ysur prlür w¡¡ltðil e6ñs&nt.
     sloån{b¡lgitt¡o.ls, t wll ccËìfrly wlth ttr6 lerms ðfid êgreÊñenls eûntålned lfi thl$ Agreèmeal
                                                                                                                              snd   h lhr ülhsf     Làåñ




                                                                                                                                                    prbr



       F¡õpërty Mühlenånce. I lvlll koep ðll rsnglbte snct filtän$iþ¡r prcper{y thðt
                                                                                                    :                              iü my bu lnêss
       ScÐd worktnä  t.)ndll$n by rnalclng åll nced*d fepair6. replarcmenls ãnd                                         m8klñg ã¡l tsrl:ä,, leå*s ¿r
    ôlhet p¡yrneats due on lh¡s pföpe¡ty.
    V. Pr$përly Lo¡!. I w;l lr.ûfiedlately notlt'y yeu. ãfid lh6 lnsu¡ãûfð
                                                                                                                        ðf åny      rfi¿têf{a¡ cåsrrålly,
    lsss 6r deprgËlstlon to lh* Sroperty or ì0 finy slher prsperty thãt
    ì¡J. llesotyss, YÕ# måy sct å$tdë ðn{t r*rërvo Lnan protecds lor
                                                                                                            ånd ûxpen$*s, lä¡{g$ ånd      lngu$nco           I
    ûrênl yru ð åêÕur¡tJr lntoreËt ln lhs r*serves,
                                                                                                        ls dl$burserôerìl üf lhÊ Lüån.s Ëroçesdg
                                                            für                               sst aÍlde för, &t lsng ås I åru tol ln dsFåu¡t undúa
                                                                                           mÈ Íör  payñ*nls ¡ mädr of tedutâ thê rgserves gnd

    X. ¡Âdtjlltunal T¡rag
                                                                                                                         dÕ6uñonlåry Õr tfånåfÉf
    lðÌes öf $lsmps lhãt                                                  tt
T, tËP*t    tT. | $r1dçrst¡tnd      thäl                          r¡aym?nl änytlm* 6¡ yãof dísÇrell0n. Fr¡ exanpt8. you                 fiây dfmånd
                ll êny tf tho
,åyrr1Èrt ¡n filll                                                sspårately Bnd côltsëtlvÕly ss an Lvent al ûef*ult) occui
    Á, P*:¡ñenls. I fðll lö mðks ä påymçr,rl        full whrn du*.


                            IF
                  Lffir ågrËñül
IIVdJ(Xsl6_Pt¿9ûÕ0Õ0Õû0ö1   r4çåt¡392ãîóN                    Wo¡tër* Hrurrûr Ë,múr:ht   Sfrvlre, otggó. ãOr6 Sekèß sy:tmr,c                       Fû$o   4
        tËtqü#l[t],fii,I$flfi¡fi                             qrl|$üi{irlH$t]åífit
                                   ill¡il$pil¡l$$il,fgr$f
 Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                      Entered 01/22/19 16:24:09                           Page 5 of 7


    B. lfisölvÊney or $ånkruplÊy, Ths deåth, d¡fisÕtilliün 6r tnsüiveñ¿y. of.-
                                                                                                      i:l
                                                                                                     "i r, ;"r t'; i'1, +r',,
                                                                                  åpp{tinlmcnt ðf å rðcstvâr by or on behalf of.
    âppl¡çâllün of ony dtblor rirtle.r taw.. rrre asstgnmJrit ror rtt¿.nen*ilt-ci
    lnvolunlBry ter'nlttåll0n ûf âx,sl*ntÕ by, or thfcanrrn*nesment               liåúriàii gy år an tl¿hag oÍ, ¡hä vðtüntrry $r
                                                                        ûf any proceårjlnq trnde¡ åny prë$ônl Õr ruturs federal $r
    stålê ¿nåûlr*nçy. b¡nkruplty, r*otganlãallnn, *omposrttnn
                                                                 ïr rpltor rei*i rrw ãy * ãgurnsr n * ü¡ üny eo^slgflêr, ençlors*r.
    sur*Ìy ot Suðrðnlor ñt th¡Ë Agresm*nl or åny $tnäi oblíËailons
                                                                        I have \r¡ilh you.
    t" ð$slness T*tm¡¡rrt{on. I              dlgsolv*, {€s¡$ånl$. 0nd r:y b,tJslnråF $r tx,5l{,1fr{, sr ä p¿rÌnër ûr rfiãjûù}fy
                                   ,¡Tt*rgg,
    ör Is dsclåred lègðlly lnfrrìtpÊt*fit,                                                                                      Or&fier       d{€$

    0'        lü peflsrrfl, I fð¡l lo ptrlsrrfl årly crìnd¡tlúrr r}l lô kfi¿?p er¡y prrrn'5q frr
         Éallure
                                                                                                 çrrrenånt rlr   thts   A$rsorïfll
    u' srhcr 0Þrumenr'. Â dáfåil[ *cåufs $ndef lhs !çrm$ of úny üther
                                                                                    L*än ü*çu¡nenr.
    F' ürhcr Âgf9glnênrs. r âfìr rn d*faurt en ãny 01här debr
                                                                    fir åg*emenr r h8v9 wnh yfiJ.
    *'  Ml*ropr*sent*tlün' I ñ1åkË åny v#rbäl or wrlllon s¡el0mëñl 8r prsvld* üny
                                                                                         fhänËlÞl ¡nrsrnlatiðn fhñt is dnttus. t¡*rcurätê,
    rx rsriisäln a matêilãl fscl ãt l¡B fimü ll ¡$ rflôde Õr prär¡rjÕd_
    H, JudgrñEjìt, , fail ¡û süll$fy ür spp*åt ¡¡ny
                                                      rudüme.¡.ît *çålnst r$r:.
    ¡' F*rft¡ttJrc' Thê pt*Pt¡'ly l5 t¡ssd {ri ê tnånngr sr r$r ð
                                                                   Êurpåse thal thtüstsns çünfìsúellü¡r by ð ¡Êgål åufhðrJly
    J' Nåri1ê thsngið. I çhåsüB råy nð$iü tr a5sume ,ft ãddltidnðl nåme wilhþul n$tifylñg yürj
                                                                                                       bêrôrð rnakfnç stch e shenge.
    K. Frópûrly TrËnìf*r. I tr*n5fêr Ël¡ Õt $ lvbÊrén¡iffl pårt çf tfly måfiøy
                                                                                 cr pmprny.
    L' PttFðfty value" Y{,u dsl{}ffitfi€ h ç0åd fãllh rhål thc våfu8 of lh6 pfopçrty
                                                                                          hå$ deëilneü of ¡s tmpälr€d
    let' Mâlç¡lðl thðnEð. wrtht      ut.,ttsl flÕt¡fyhs ytrj. lll*r{ l$ ð
    .¡18ñã0cment, äñd nû8nr¡si rondllions.
                                                                                 mål{rrlãt Ëhüng*    lñ my bushrss,          tñðÌudlàg ownerslrlp,
   ItI' ln*curlly" Yóú stletminq ¡n g*6d fülth lhål s målf¡iðt adv*rxe
                                                                       change hãs *rÈurr{rd ln my lin.onclåj cÕndlflor, trsm the
               50ì lðrlh ln my cnn*l rocrnt flñðnäta¡ *trltement usràtJrùoïareï
   ::nd¡tlô.t
   pðyrn$nl sr përf€rmance                                                          0r-iiîg;**onr rr thðt th6 Frö$Ëect lÕr
                               *l lhâ Loån Ir fmpötñld lor any rearon
s^ RËlrlüûfËs. .qfter rdcraurr, you rnåy åt ywr þprr*n d3 sny
                                                                  tnÊ *r rlrorö or ìh# ftrrðwrr$.
   Â'.'1ccêlgrål¡oÍ.' Yott ITIäy mak# êll or eny pðrl ûf th* äürô{Jnt swlng by thê
                                                                                       tcrm$ rf lh* LÈôñ lmmêdt*ì€ly dßð. lf I srfi r
   debtor ln å bðtlkrup{ry pëlltloil or ln an *þpiicatton f¡led urluer sec¡¡in g{ali*}
                                                                                        or i¡ru såiut¡r¡* tilvestor prútecile}n Aüt, fhe
   tôân ts.êutrmät¡cat¡y arcetërð¡ed onO imirentuery aJs on* paysutr orir¡üùì À*ri*e
                                                                                              or dö*ina upon f¡fing Õf thð pailt,ûn or
   åpplir:ältsn
   [t" sor¡rËe$. YÕu n}ey usê sny and åll remedieã yÕu håve undsr $tålæ 0r feiléfä] tðw
                                                                                         or iñ ånT Lüðn l)Õcuftênl
   ü' lñsilrðr'ce nenäf¡rs. y6s fl1åy fiìõkc s crårm Íilr ðny flüd srt rÊ$urancc bün'frs tr refunds lhsl mey
                                                                                                              bÊ
   dêfsull.
   Þ..Psymðûtr Mrd0 ôn My Behåil. Am'unt$ 8duånrüd ün fï,y beharf wfii
                                                                                     bc rnsnedlårerv dus ônd
   srõr6nc0 Õ!¡/¡ñg üñfler rnÊ lerrns ö[ rh€ Lsån, ðnd üc{ruð rflt0resl
                                                                        6t lhc hrshsst post"marurlti, lRlerê5¡
   l;^s,*l-0-rl--Y,::T*¡ y¡l,rfp rifiht or rer.off rhts meånr yüu may $at.üfr âny åmount duë
   ¡np LÐafi äsålnst åny t{$ht I hðvë lo receíve monoy kom yair.                                                                                  of
   My rlçhl t0 rücålyé münðy lronr y$u lnfi{$de9 üny dfrpÕr¡l Õr shåre ssrounl b8låñEê I
                                                                                            håvç wllh                    üwÈd lü mè
   an sn llem pres-*nleS to you *r h ynur pôsse3s¡rñ l0r côilncllon ût
                                                                                                3ny                          61 0thÈr
   nñn.dâBÕsll $bli$at¡Þn "llny ãrTltunl due ønd p¿yðh¡s under lhs lërm3
                                                                               öf the                      101êl smount ls whleh yor.l
  års ÈntlllÉd l0 düfiråñd ps{ym€nt under lhË lerrñs ðf thr Lnån åt the thåê
   ${]brrtl t{} Ény othâl wflltün eÐñtråði.                                                         by $rm€ðñê whü nð! ilol aüråêd
   {o püy thê Loðn, your rlghl ol rûr,ðrf                            in                        åfiy othff åmounts I cüuld wlthdraw
  on my solå r€q{resl ðr *rdötscm3nt.
  V3r¡r rl$¡ll of sâ1,öfF does ñ0t spFly ls ån il:sount ür                                    rlghts erl$ê finly ln a tsFres*nltflvã
  Ëãpðëlly. lt el$0 döÈs not äFpty ifr åny lfidílrl$u¡l                                             r€¡l.er:enÌ €t9äunt.
  YÕu $,Ul Írót þû liåblü lo. thð {¡lshünor
                                                                                   oç$u,E tlssÈü$g you sct"olf tgahrl äny ët my
  åtcounls ! asree lð hotd yðrj ãðtìIll*s$                                 å$ I rasull üf your ex€rcl3e of your rlühl üf sÊt'sff
  F. Sepâ$sõå3iüñ" yû$ mêy rðpossess lhe
  ftsy sell, leðs$ or ûlhërw!$* disprse of
  dlspssltl0r 0f lhû FrÕpêrty to yðqÍ
  any debì I cl,vð tÖu. lf whål you
  thÈ drlflclËney (whsrË pÞrmtttÊd by                   cåfeå. Jiüu
  l4thsre ã fiëtlöê is r¿qu:¡ed, I ügrêü           dðyß prlof wtllls* nðllËe sañt by ftrsl ctðs5 nìäil to my addross llslðd tñ thl$
  Agrsêmonl wltl be rûesüñãblû n6l¡çð lo mÊ wdsr lhe Tex*s lrnlfôrm Cörnms.clsl {:pdâ. lf t}.:e Frôpøry ti pårl$håþle
                                                                                                                                   or
  lhfsðáeÊ$ tð dcclhs sFêëd¡ty ln väloñ, yöu rñðy, w¡lhöut fiâltce to mr, dl$p*së of 3fiy or
                                                                                                           åll df thc proparty ln a


l¡tf4xr(Al01lt¿cÜoÖÙütÕeö1ì¡9d33rätT-r-6N-
         ffillflllåtü[Juplillüflfllffi,ilüt{r|l$$f¡il$l¡trjü$ulüj$ünülJ$ilil
                                                                                     -
                                                          vtbllsrs Klrs*f-êlñðüätå, $êffttrs elgqô. Xtrô $tnkoç 9¡ç¡e6¡e                   |ágû   S
 Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                            Entered 01/22/19 16:24:09                     Page 6 of 7

                                                                                                           l1
    cðmm€rcl¡tlly rë¡,å*näbls rìãilr1ûr     ¡l lìly ûxps*$$ l$ll*wlnÈ   5üy eoñxrnËff'äl¡y r6ðs6ñ*hl* FrcËðrðllon Õr prÐr*sålng {whers
    pËrrnlltür, by låw),
    {f any llÉmg ñol othgnrise subJe.ct le. this Asteeñenl Ðrs ct¡ltä¡ned
                                                                                ln ths prÕpetly wh*n you lðke püssðåslÕn, you "-" mây
    h{ld thèse lleffis rör me ål my risk lrnd }ou vvä' nrì bê t¡åbtë rnr iattng
                                                                                 ¡ussusstoliïi'rn':in iwnerç pe¡nilire* ¡yiai"i-"
    â' ü/¡lv¿r" Ëxcepl ås ülhën¡vlse. rcqukëd by lsw. t y choox'iw âfly $ne ðr rnÕrü of tnâss rqmed.€s yru
    rlghtl$u!ëãnvolh*rrëffiëdy Ysudofirrîwålv;ía+raulrtfyadrhu*renoiioìraliem*cv.                                  dð not give up your
                                                                                            aíetûe'rngnJriå*lJiny
    leñêdy, :rÕu dö nÕt wålvs ynur rþtrt tß låtëf c.Õn$Uôr f¡e eldt¡ å dgfåult ,nC fo ,*medlcs lf ¡hð dèfðun coiltinûes
    tr üccurs aûå¡h.                                                                                    "ieinl
 9' ÖottftTlüÀl    ËxpÉNsãs Àßlf) ,\TTcnrurY$' Fct$. *n sr åf¡er th* {ìscuffâflÊe af an
                                                                                                        [venl rf Þ*fðutt. tð thÉ â¡lèñl
 pcrrnlÌlñd hy l8w, I ¿9rse tn p¡y sll üxpensçs äf e*l¡eËl¡ün $nfüÍrðm€nt
                                                                                     piàr¿îijnìr your rtgnts a*l rcrnodlcc ilndêr thlå
 Agrêemsnl o¡ åny Õlhl'r Loðn oseumeni, trpsñsüs lficlude. but                   "i lû, ,eamuraúl* attcrmy$, fêÊ$, rùurl rö$lt, sr¡d
                                                                      {r8 not lhrììl{id
üther þgå¡ È¡rpen$üs Thme expcn:et åre due ånd payäble tmfisdtar$:.
                                                                                    ù nui pJr* r*t*ãor*tery, lhüås cxpûn$€s w¡l bëðf
 lÎletosl from lhs dål* sf psyrnenl unlll p*id ln full at tn*"hlghü5t lnterosl íale tn
Âll fse$ and expoñsst uvill bå secutod by lhs ptöpsrly l h,rüe geantcd yüu,
                                                                                         ell;ct as piovroec ror h the lerms öf lhì$ Loð,t
                                                                           lo        lf any, tn adultton, lo lhe *xlsnl permlttsrl hy lhû
 unlltd.Slsles Hankruplçy nodo. I agrde ta p*¡i trrü ¡c¡sonãble attornilys; r*es"rncu"e,r
lntûrs$ts lR connerrion wrth ðny b*nk;uptry pi*íeedrngr rn.r¡are¿ *y oi oó"ainur             "*-" *- üy
                                                                                                      "* yau ro prör€{:l your rruhts 6ñd
                                                                                        **.
Tü' ÀpPtltÂSl{ L*\w' This Åtreêment ls üövûrned by thç laws *l Tcxrr, lh* unlted
                                                                                                   stÐl$s of Am*rldË, ând le th* estenl
requlrad. by lhê låws ûf ths Jurl;d,ctlon
                                          .wh*;c lhs rropårty rs tâ€nrèd exccpr r* rìi* åi¡ínluìr.h sråre taws åre preumplcd by
rËdËral låw' ln lhe cvünt of a dlspulc. lhê   exclus¡vû färuri, venue enc pt"c'e ar¡urrsiiiinn wril bö tn Tcxar. untes$ otherw¡sg
ff,qulÌed  by !ãur.
11' JÛINT Añ¡ß lllolv¡lllJÂL tlÂÐlLlTY ÀN0 St ctËss0RË" My obllgatlorr
                                                                                ts päy the L¿,er |s ¡ndependÊrìt ör thr rblígsl¡ðr 0f
åny ðlhor p€rson who h8s ål5o ãgr*ed lû poy lt, Yo¡r mñy suð ñre srånç, or
                                                                                 ariyonc ctso wtré ls odligated un rrre Loan', oi any
number cf us 10'gelh4r, tÕ co¡l0c¡ lhe Loan - Ëxtondtns tñe {.oon or
                                                                          ncw obleãrlons under ihe tsan, wtil ngt ðlfecl my duty
und€¡' lhe Loän ånd I wlll sllll be ohllgiled tû pay th;'[oðn, yru
                                                                         may usspi air ã, fari oï'you, rtgr,t, or duttês undsf thts
             ü'r lhe Lo&n tocu&ënt$               rny äonscnt. lÍ yori assiln thiã ngreomenr, ãt"or my-cauona;ü,";g;*;;dì;:
reËr*$efliålþn$
^grûðmsnl                              ,wtttro*t_
                  ànd wårånllss csnlðhðd-ln     lhls Agre€rïûnt or íhe lrnnbocunrs*isîilid'"rfi1 yóur Íur€ås$ors *nd årstgns, I
ilål#riJigir*';rä'igffll3r
                                     ffiv ôr mv rishis under n wnh*irr your viû. *'¡ueirãon*eri-ìñ;rü                           ;iiüîi,i'*r¡i



If , |¡'¡TSRPRËïÂTION. Wh€never u!ßd. the Ëtr€ul8f ln*ludes thc p¡u.¡l ûnd th* ph¡rål lfictudes
headings sre for Ëonvûn¡êrsâ only ånd årü nÕl l0 bs tl3Ëd lü lnlcrprÉl 0f defifìû lhú iðrms êf lhts
14. flrûTtcË, r,NÅNctAt sËpoRTs ÁN0 AöütïttltÂ[ OüguMgNTS" Ur¡lesr rlhêr,Àrls{t
g¡v*l hy   {teltverfn0 lt 0f rfiå|fiñg lt by nfrt Ëtå$s mell ìû lhe äpËroprlålê pðrly's åddrs$s
                                                                                                                                          wlll þr
                                                                                                                                 ANfr pÁRTt[$
$ôcllÕr¡" or fo &ny rlhcr rddrest daslg.naled tn wrlllñg, f.¡otlc* ls onå ööfrÐwcr wlll
                                                                                                                             ls üll torrÕwsrs. I
wlll lnfôrm you ln B,flling of sny chançe ln my namð, åddrëss or othðr
                                                                                                                                      &ny cffrßct
ånd complelr tlnanÇ{äl stûtsm0nl5 oa ùlher ¡nfofmsllgn yüu requð$l I *gÎe!                      ønd                                   dotur$äñts
or c€rl¡llcðt,ûns lhåt you may conslder n$cêssåry l0 pèrfëct. cöntlnue,
cÕnfkm   y*w                                                                                                            undûf lhls   loðr ånd    tõ
               l¡ên slãlüs on åny Fr0perty     Tlmç ls ëf lho *ssencë.
1ä. l¡YA$En 0F JURY          TrnL.       ÀI Ëf                 tt    thls                                                                      änd
uncåndll¡snâlly, wãlsß åny 8nd sfl r$hl lo                      lñ
rrlhür tðsn tfi c¡.ìrnañ! or rßlaled übllgåtrton.
                                                                                                 ãHl                                           sîy
                                                                                                  lhlå                                         th9
ållÊnllün of oãch pårty¡c lêt¡l co$n$sl or lhðf sðeh                                      lð   dÈ 5ü.
16^ slCNÅTUfiÊS. 8y ãl$nh$, I ð$rüe te ihf,                                                      T   åltü ðtknowledgê ru,râ¡pl s.f s çÕpy of   tihlå
Asfeemenl.




                                     tr'¡                      ,ClUwr   ttñ¡trl$   S€rvlrqg ¡1çÇü.   lötó l&k$S SlBl{nã&                  f!üÈ9
  Case 18-50214-rlj11 Doc 893-4 Filed 01/22/19                                                             Entered 01/22/19 16:24:09                          Page 7 of 7


      åÕnRfrw{i1
           Êëð$ðr Oykês ÀutÖ tümpåfly. Lp
                                                                                                                i;          'í i:   :i;\   iii   i: \   ":'




                 By ñe*gor.Dyk**                            Pðrtner



                                                                                                .*r*$"*rlL
     lIr{sFË:
          AlmBank



                                                                                          _,,^    ,t/ rr/,ç
                                   SVP-Corflmùrc{ðl    lsñder




ïcst tðfrñ1crdâl lsn agiarmt
LXr4J()aÂtöÊt:0000O0ð0û0ì        l¡i0rrtll!,til-^ ^.,....
       ilffiüfl,[flfi
                                                   _

                                                                                           -"
                                                                tvoncr, ßËrur ilflån-clåt 3cruræ¡ r1ç9¡, UOIU Sûûtêr, S)dtÈro¡
                                                                                          -                                                         Þr$* ?

                        [rü¡$   ru,mruüill|llpfl¡xfill ü,ffiil¡|fWltfl}il$t$Jim
